Citation Nr: 1632112	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-28 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1984 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2010 decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veteran Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

 
REMAND

The Veteran's claim of entitlement to service connection for sleep apnea must be remanded for further evidentiary development.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

The Veteran contends that his sleep apnea began during service and has continued since.  Specifically, he asserts that the condition manifested through symptoms of memory loss, disturbed sleep, frequently getting up at night, and snoring (though he was unaware how "constant" and "excessively loud" it was until he was married), which he believes were symptoms of sleep apnea.  See undated Veteran's statement, dated in VBMS as August 1, 2011.  Service treatment records are negative for complaints of or a finding of sleep apnea.  Despite this, the Veteran is competent to state what he experienced during service and the Board has no reason to doubt the Veteran's credibility regarding in-service symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  A January 2010 record from Dr. S. Cox reflects a diagnosis of obstructive sleep apnea.  As the Veteran has not been afforded a VA examination to specifically determine the current nature and etiology of the claimed disability, he must be provided such an examination on remand.  See McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA or private treatment records identified by the Veteran pertaining to the claim on appeal.

2.  Thereafter, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sleep apnea.  The claims folder must be reviewed in conjunction with the examination.  

For purposes of this examination, the examiner should consider the Veteran's reports of disturbed sleep (includes waking up at night), memory loss and snoring to be credible.  

For the Veteran's claimed sleep apnea, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current sleep apnea disability that is (1) etiologically related to or (2) caused by the Veteran's active service.

(b) Explain the significance of the Veteran's history of reported symptoms such as snoring, memory loss, and disturbed sleep, if any, in regard to his sleep apnea disorder.  The examiner should indicate whether the Veteran's report of symptoms represents an early manifestation of later diagnosed sleep apnea as suggested by the Veteran.  

A full and complete rationale for any opinion expressed is required.

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


